Rabin, J. (dissenting).
I dissent and vote to affirm. I cannot agree with the majority that, as a matter of law, the word ‘ ‘ income ’ ’ must be interpreted in this agreement as a word of art in its most restricted and technical sense.
While the majority concedes that “ income ” may have varied meanings in specified areas of legal usage they hold that in the context of this agreement the word is susceptible of only its most limited technical meaning. I cannot agree. I think there is a reasonable possibility that the parties contemplated that the word “income” have a much broader connotation than that ascribed to it by the majority.
The agreement contemplated the payment of a relatively small sum in full satisfaction of a much larger judgment debt. The method of payment of such sum, however, was apparently not to be so onerous as to inflict personal hardship upon the *95defendant. This explains the provision that no substantial sums were to be paid until the defendant had an occupational income of a minimum of $15,000 per annum. However, on sums in excess of this amount, 50% was to be paid to the judgment creditor. Looking to such provision may we not then reasonably say that the parties could have intended that all other moneys, of whatsoever nature, received by the defendant were to be made available for payment on the debt? I think that such conclusion, if not mandated by the language of the agreement, at least is not precluded as a matter of law. In looking to the provision of the agreement here in issue we see that payments were to be made from income received “from all sources other than Ms regular occupation.” Certainly the use of the pMase “from all sources ” indicates at least the reasonable possibility of a broader meaning to the word “income” which the majority negatives as a matter of law.
All that need here be found to require an affirmance is that a reasonable interpretation of the agreement could include as “ income ” the defendant’s inheritance. I find no difficulty in meeting that minimal test. I think that a trial should be had so as to ascertain the intent of the parties.
Breiter, J. P., Várente, Eager and Noonan, JJ., concur in Per Curiam opinion; Rabin, J., dissents and votes to affirm in opinion.
Order entered on May 31, 1960, denying defendant’s motion to dismiss the amended complaint on the ground that it does not state facts sufficient to constitute a cause of action, reversed on the law, without costs, and the motion to dismiss the amended complaint for insufficiency granted.